The Surrogate.
The learned counsel for the petition*389ers is mistaken as to the practice of this court in regard to the contents of the copies of the citation to be served. The uniform practice is to make them correspond with the original, including all the names embraced in the original citation, otherwise they would not be copies. But that is an irregularity which may be cured in various ways, and is hardly worthy of serious consideration in this case, where the parties objecting have appeared.
By § 2647 of the Code, “a person interested in the estate of the decedent ” may, within the time specified in the next section, which is within a year after the recording of the decree admitting the will to probate, present to the Surrogate’s court, in which a will of personal property was proved, a duly verified written petition,, containing allegations against the validity of the will, etc., and praying that the persons in interest may be cited to show cause why it should not be revoked. “Upon the presentation of such a petition, the Surrogate must issue a citation accordingly.” The petitions in this matter wrere filed Nov. 6th, 1882, but the citation was not issued until Feb. 21st, 1883, nor served on any person to whom it was directed until two days after-wards, which was about one hundred days after the filing of the petitions. The counsel-for the executor insist that this delay is fatal to the proceeding. I think this view is correct. By § 2517, the presentation of a petition is deemed the commencement of a special proceeding, within the meaning of any provision of the act which limits the time for the commencement thereof. “But, in order to entitle the petitioner to the benefit of this section, a citation, issued upon the presentation of the petition, must, within sixty days thereafter, be served ” upon *390one or more of the adverse parties. In both sections, the word “upon” is used in the sense of “at the time of;” thus, in § 2647, it would read, “at the time of the presentation of the petition, the Surrogate must issue a citation accordingly,” and in § 2517, “a citation, issued at the time of the presentation of the petition, must, within sixty days thereafter, be served,” etc. The word “thereafter” cannot relate to the word “citation” alone, because it cannot be predicated upon what, of itself, indicates no point of time, but it does clearly relate to the time of issuing the citation, which must be “issued upon the presentation of the petition.” The duty of the Surrogate is to, at once, on the presentation of an application, issue the process appropriate to the case. Undoubtedly, he may defer to the wishes, in that respect, of counsel having charge of the proceeding, which was probably done in this instance; but if, through his own neglect, or through inadvertence of counsel, he lose jurisdiction, I cannot see how, in a case like the present, it cap be regained. The jurisdiction of Surrogates, relating to revocation of probate, is wholly statutory. In exercising the power, we can, in no way, alter or disregard the provisions of the statute. We cannot say we will turn the hands back upon the dial, and thus bring the act done within the period limited.
It is insisted, however, by counsel" for the petitioners, that this court has power, under subd. 6 of § 2481, under the prayer in the petitions for general relief, to set aside the probate, and to try the question of the validity of the will. It ought to be sufficient to say that the petitions are not framed with any regard to invoking action under that section... No reason is alleged why the decree *391should be opened, vacated, modified, set aside, or entered as of a former time; or why a new trial or hearing for fraud, newly discovered evidence, clerical error, or other sufficient cause should be granted. The applications are made as matter of right under the provisions of Article 2 of Title 3 of Ch. 18, and hot as matters addressed to the favor and sound discretion of the court under above subd. 6.
Again, it is urged, by counsel for the petitioners, that § 424 of the Code, which is made applicable to Surrogates’ courts, obviates the objection that the citation was not issued in time. It provides that “a voluntary general appearance of the defendant is equivalent to personal service upon him.” Granting this, I caunot perceive its application to this case. The objection is not that there was no personal service, for there was, but that it was not made within the time prescribed by law. I have, however, looked through the papers, and fail to find any such paper as indicates ‘‘a voluntary general appearance” of any of the parties cited. The nearest approach to it exists in stipulations to adjourn the hearing from time to time. At the very first hearing before me, the objections herein considered were raised, and, I think, the right to raise them has, in no way, been lost.
Having thus concluded to dismiss the proceeding upon the ground taken, I do not deem it necessary to consider the objection raised as to lack of interest, which the moving parties have in the premises.
The estate is said to amount to several millions of dollars in value, and, as it must be assumed that the petitioners have acted in good faith, it is to be regretted that *392a lack of due vigilance operates to prevent them from asserting their alleged claims.
Ordered accordingly.